DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-4 and 9-12 in the reply filed on 11/4/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden if the entire claim set were examined together.  This is not found persuasive because the inventions as claimed can have materially different design, mode of operation, function, or effect because they include different steps that provoke different responses and achieve different results.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  As a result, there would be serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-8 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/2022.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figure 5.  It is noted that this is sometimes the result of filing drawings in grayscale.  To produce lines, numbers, and letters that are durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined, drawing should be monochrome.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: on line 9, it appears that “date” should be “data”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the NF Service Consumer is configured to query the functional entity, based on one or a combination of query parameters, for all binding information matching the query parameters” and “the functional entity is configured to notify to the NF Service Consumer, any binding information that matches the query parameters” in claim 9; “the NF Service Consumer is configured to receive the binding information which matches the query parameters, wherein the received binding information comprises a list of subscriber IDs,” “the NF Service Consumer is configured to query to the UDM, for SMF registration data based on the list of subscriber IDs,” “the UDM is configured to reply to the NF Service Consumer, to the query, with SMF registration data matching the list of subscriber IDs, wherein the SMF registration data comprises one or more PDU session IDs and/or SMF instance IDs,” “the NF Service Consumer is configured to receive the SMF registration data,” and “the NF Service Consumer is configured to interact with the SMF and/or the PCF, by using the one or more PDU session IDs and/or SMF instance IDs” in claim 10; and “the external entity is configured to query the NF Service Consumer for information matching one or more of a combination of query parameters, wherein the query parameters comprise: the MAC or IP address range, the DNN, the SUPI, the GPSI, the S-NSSAI, and/or the IP domain” and “the NF Service Consumer is configured to notify to the external entity of the information matching the query parameters” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations “NF Service Consumer,” “functional entity,” “Unified data management (UDM),” or “external entity”.  Paragraphs 0067 and 0075 of Applicant’s published application disclose the NF Service Consumer is a Network Exposure Function (NEF) or a Network Data Analytics Function (NWDAF).  However, nothing in Applicant’s specification appears to disclose the NEF or the NWDAF as structure.  Paragraphs 0067 and 0075 of Applicant’s published application disclose the functional entity is a Binding Support Function (BSF).  However, nothing in Applicant’s specification appears to disclose the BSF as structure.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, Applicant’s specification discloses no structure for the “NF Service Consumer” or the “functional entity”.

Regarding claim 10, Applicant’s specification discloses no structure for the “NF Service Consumer” or the “Unified data management (UDM)”.

Regarding claim 11, Applicant’s specification discloses no structure for the “NF Service Consumer” or the “external entity”.

Claim 12 is rejected by virtue of their dependency on claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claim limitations “NF Service Consumer,” “functional entity,” “Unified data management (UDM),” and “external entity” in claims 9-11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the functions in the claims.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cakulev et al. (U.S. Patent Application Publication No. 2021/0037375 A1) (hereinafter Cakulev) in view of Zhu et al. (U.S. Patent Application Publication No. 2022/0225443 A1) (hereinafter Zhu).

Regarding claim 1, Cakulev discloses a method for querying Policy Control Function (PCF) binding information for an address range in a 5G system (5GS), wherein the 5GS comprises a Network Function (NF) Service Consumer and a functional entity, wherein the functional entity comprises binding information stored therein and the binding information comprises: a list comprising one or more subscribers identities (IDs) and/or PCF instance IDs (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device.  The query may include a user identity associated with the UE, a network address of the UE, a data network name associated with the UE, a SUPI of the UE, and/or the like.  The BSF device may identify the binding data based on the query, and transmit the binding data, the associated binding identifier, and/or other information that can be used by the network device to identify the corresponding PCF device.  In some examples, the query may relate to a binding identifier, such as if the binding identifier is available to the network device requesting the PCF device information.  In some examples, the query may include a group identifier corresponding to a group of UEs (e.g., a group of M2M devices and/or the like).  Based on the group identifier, the BSF device may identify respective binding data of the UEs associated with the group identifier, identify a set of PCF devices associated with the UEs, and transmit a list identifying the PCF devices (e.g., a list of respective network addresses of the PCF devices) to the network device submitting the query.  Figure 2 and paragraphs 0027 and 0028 disclose a 5G next generation core network (NG Core) included in a 5G wireless telecommunications system.  Core network 200 can include a number of functional elements.  The functional elements can include, for example, an NSSF 202, an NEF 204, an authentication server function (AUSF) 206, a unified data management (UDM) 208, a PCF 210, an AF 212, an AMF 214, an SMF 216, a user plane function (UPF) 218, and a BSF 220.  Figure 1D and paragraph 0023 disclose the BSF device may maintain and/or access a data structure that stores binding data), the method comprising:
querying, from the NF Service Consumer to the functional entity, based on one or a combination of query parameters, for all binding information matching the query parameters (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device.  The query may include a user identity associated with the UE, a network address of the UE, a data network name associated with the UE, a SUPI of the UE, and/or the like.  In some examples, the query may relate to a binding identifier, such as if the binding identifier is available to the network device requesting the PCF device information.  In some examples, the query may include a group identifier corresponding to a group of UEs (e.g., a group of M2M devices and/or the like)); and
notifying, from the functional entity to the NF Service Consumer, any binding information that matches the query parameters (Figure 1D and paragraph 0024 disclose the BSF device may identify the binding data based on the query, and transmit the binding data, the associated binding identifier, and/or other information that can be used by the network device to identify the corresponding PCF device.  Based on the group identifier, the BSF device may identify respective binding data of the UEs associated with the group identifier, identify a set of PCF devices associated with the UEs, and transmit a list identifying the PCF devices (e.g., a list of respective network addresses of the PCF devices) to the network device submitting the query),
wherein the query parameters comprise: a Media Access Control (MAC) or IP address range, a Data Network Name (DNN), a Subscription Permanent Identifier (SUPI), a Generic Public Subscription Identifier (GPSI), a Single Network Slice Selection Identifier (S-NSSAI), and/or an IP domain (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device.  The query may include a user identity associated with the UE, a network address of the UE, a data network name associated with the UE, a SUPI of the UE, and/or the like).
Cakulev does not explicitly disclose the binding information comprises: Protocol Data Unit (PDU) sessions information.
In analogous art, Zhu discloses the binding information comprises: Protocol Data Unit (PDU) sessions information (Paragraph 0386 discloses the binding information includes the group ID, session information of a first PDU session, and session information of a second PDU session, and session information includes one or more of a session ID, a tunnel endpoint identifier TEID, and a flow identifier QFIs of a PDU session).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate binding information including session information of PDU sessions, as described in Zhu, with a BSF device maintaining and allowing access to binding data, as described in Cakulev, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining binding information including session information of PDU sessions of Zhu with a BSF device maintaining and allowing access to binding data of Cakulev was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhu.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Cakulev and Zhu to obtain the invention as specified in claim 1.

Regarding claim 4, as applied to claim 1 above, Cakulev, as modified by Zhu, further discloses wherein: the functional entity is a Binding Support Function (BSF); and/or the NF Service Consumer is a Network Exposure Function (NEF) or a Network Data Analytics Function (NWDAF)  (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device).

Regarding claim 9, Cakulev discloses a 5G system (5GS) for allowing queries of Policy Control Function (PCF) binding information for an address range (Figure 2 and paragraphs 0027 and 0028 disclose a 5G next generation core network (NG Core) included in a 5G wireless telecommunications system.  Core network 200 can include a number of functional elements.  The functional elements can include, for example, an NSSF 202, an NEF 204, an authentication server function (AUSF) 206, a unified data management (UDM) 208, a PCF 210, an AF 212, an AMF 214, an SMF 216, a user plane function (UPF) 218, and a BSF 220.  Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device.  The query may include a user identity associated with the UE, a network address of the UE, a data network name associated with the UE, a SUPI of the UE, and/or the like.  The BSF device may identify the binding data based on the query, and transmit the binding data, the associated binding identifier, and/or other information that can be used by the network device to identify the corresponding PCF device.  In some examples, the query may relate to a binding identifier, such as if the binding identifier is available to the network device requesting the PCF device information.  In some examples, the query may include a group identifier corresponding to a group of UEs (e.g., a group of M2M devices and/or the like).  Based on the group identifier, the BSF device may identify respective binding data of the UEs associated with the group identifier, identify a set of PCF devices associated with the UEs, and transmit a list identifying the PCF devices (e.g., a list of respective network addresses of the PCF devices) to the network device submitting the query), the 5GS comprising:
a Network Function (NF) Service Consumer (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device); and
a functional entity (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device);
wherein the functional entity comprises binding information stored therein and the binding information comprises: a list comprising one or more subscribers identities (IDs) and/or PCF instance IDs (Figure 1D and paragraphs 0023 and 0024 disclose the BSF device may maintain and/or access a data structure that stores binding data.  The BSF device may receive a query relating to a UE from the NEF device.  The query may include a user identity associated with the UE, a network address of the UE, a data network name associated with the UE, a SUPI of the UE, and/or the like.  The BSF device may identify the binding data based on the query, and transmit the binding data, the associated binding identifier, and/or other information that can be used by the network device to identify the corresponding PCF device.  In some examples, the query may relate to a binding identifier, such as if the binding identifier is available to the network device requesting the PCF device information.  In some examples, the query may include a group identifier corresponding to a group of UEs (e.g., a group of M2M devices and/or the like).  Based on the group identifier, the BSF device may identify respective binding data of the UEs associated with the group identifier, identify a set of PCF devices associated with the UEs, and transmit a list identifying the PCF devices (e.g., a list of respective network addresses of the PCF devices) to the network device submitting the query);
wherein the NF Service Consumer is configured to query the functional entity, based on one or a combination of query parameters, for all binding information matching the query parameters (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device.  The query may include a user identity associated with the UE, a network address of the UE, a data network name associated with the UE, a SUPI of the UE, and/or the like.  In some examples, the query may relate to a binding identifier, such as if the binding identifier is available to the network device requesting the PCF device information.  In some examples, the query may include a group identifier corresponding to a group of UEs (e.g., a group of M2M devices and/or the like));
wherein the functional entity is configured to notify to the NF Service Consumer, any binding information that matches the query parameters (Figure 1D and paragraph 0024 disclose the BSF device may identify the binding data based on the query, and transmit the binding data, the associated binding identifier, and/or other information that can be used by the network device to identify the corresponding PCF device.  Based on the group identifier, the BSF device may identify respective binding data of the UEs associated with the group identifier, identify a set of PCF devices associated with the UEs, and transmit a list identifying the PCF devices (e.g., a list of respective network addresses of the PCF devices) to the network device submitting the query); and
wherein the query parameters comprise: a Media Access Control (MAC) or IP address range, a Data Network Name (DNN), a Subscription Permanent Identifier (SUPI), a Generic Public Subscription Identifier (GPSI), a Single Network Slice Selection Identifier (S-NSSAI), and/or an IP domain (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device.  The query may include a user identity associated with the UE, a network address of the UE, a data network name associated with the UE, a SUPI of the UE, and/or the like).
Cakulev does not explicitly disclose the binding information comprises: Protocol Data Unit (PDU) sessions information.
In analogous art, Zhu discloses the binding information comprises: Protocol Data Unit (PDU) sessions information (Paragraph 0386 discloses the binding information includes the group ID, session information of a first PDU session, and session information of a second PDU session, and session information includes one or more of a session ID, a tunnel endpoint identifier TEID, and a flow identifier QFIs of a PDU session).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate binding information including session information of PDU sessions, as described in Zhu, with a BSF device maintaining and allowing access to binding data, as described in Cakulev, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining binding information including session information of PDU sessions of Zhu with a BSF device maintaining and allowing access to binding data of Cakulev was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhu.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Cakulev and Zhu to obtain the invention as specified in claim 9.

Regarding claim 12, as applied to claim 9 above, Cakulev, as modified by Zhu, further discloses wherein: the functional entity is a Binding Support Function (BSF); and/or the NF Service Consumer is a Network Exposure Function (NEF) or a Network Data Analytics Function (NWDAF) (Figure 1D and paragraph 0024 disclose the BSF device may receive a query relating to a UE from the NEF device).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 2, the best prior art found during the prosecution of the present application, Cakulev and Zhu, fails to disclose, teach, or suggest the limitations of querying, from the NF Service Consumer to the UDM, for SMF registration data based on the list of subscriber IDs, replying, from the UDM to the NF Service Consumer, to the query for SMF registration date with SMF registration data matching the list of subscriber IDs, wherein the SMF registration data comprises one or more PDU session IDs and/or SMF instance IDs; receiving, at the NF Service Consumer, the SMF registration data; and interacting, from the NF Service Consumer with the SMF and/or the PCF, using the one or more PDU session IDs and/or SMF instance IDs in combination with and in the context of all of the other limitations in claim 2.
Considering claim 3, the best prior art found during the prosecution of the present application, Cakulev and Zhu, fails to disclose, teach, or suggest the limitations of querying, from an external entity to the NF Service Consumer, for information matching one or more of a combination of query parameters, wherein the query parameters comprise: the MAC or IP address range, the DNN, the SUPI, the GPSI, the S-NSSAI and/or the IP domain; and notifying, from the NF Service Consumer to the external entity, of the information matching the query parameters in combination with and in the context of all of the other limitations in claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Li et al. (U.S. Patent Application Publication No. 2019/0158408 A1) discloses method and apparatus for traffic routing and path optimization for peer-to-peer communications;
Thiebaut et al. (U.S. Patent Application Publication No. 2019/0260834 A1) discloses method, apparatus and computer program;
Lee et al. (U.S. Patent Application Publication No. 2020/0322775 A1) discloses network data collection method from network function device for network data analytic function;
Mas Rosique et al. (U.S. Patent Application Publication No. 2021/0058366 A1) discloses service provision in scenarios with network address translation;
Wang et al. (U.S. Patent Application Publication No. 2022/0022101 A1) discloses method and apparatus for binding information management;
Puente Pestaña et al. (U.S. Patent Application Publication No. 2022/0070702 A1) discloses technique for correlating network data analytics information; and
Garcia Azorero et al. (U.S. Patent Application Publication No. 2022/0191052 A1) discloses subscription to changes in policy data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642